UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F OHIO

WESTERN DIVISION
JACOB DILLTNGHAM on behalf of Case No. l:l 8-cv-70
himself and all others similarly situated, Barrett, J.
Plaintiff, Litkovitz, M.J.
vs.
MAUSER USA, LLC, ORDER
Defendant.

This matter is before the Court on plaintiffs motion to stay discovery (Doc. 35)7 Which
defendant indicates it does not oppose (Doc. 37).

Plaintiff moves for a stay of discovery pending the Court’s resolution of plaintiff s
motion to dismiss Without prejudice under Fed. R. Civ. P. 41(a)(2) and defendant’s response in
opposition thereto, which specifically requests that dismissal be with prejudice (See Docs. 33,
36). Plaintiff maintains that a stay of discovery is “[i]n the interest of the Parties not incurring
unneeded costs, expenses, and time spent on these matters.” (Doc. 35 at l).

For good cause shown, plaintiffs motion (Doc. 35) is GRANTED. Discovery is
STAYED pending further order of the Court.

IT IS SO ORDERED.

Date: [[[Zg¢/g %\M/M

Karen L Litkovitz
United States Magistrate Judge

